



Exhibit 10.01
UNDER ARMOUR, INC.
2019 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
WHEREAS, Under Armour, Inc. (the “Company”) has utilized various arrangements
pursuant to which Non-Employee Directors of the Company have been compensated
for their services as a director of the Company;
WHEREAS, the Board of Directors of the Company (the “Board”) wishes to align
director compensation more directly with the shareholder’s interest;
WHEREAS, the Board has now determined the terms and conditions of the Under
Armour, Inc. 2019 Non-Employee Director Compensation Plan (the “Plan”) and
wishes to formally establish the Plan;
NOW, THEREFORE, the Company through this instrument establishes the Under
Armour, Inc. 2019 Non-Employee Director Compensation Plan, in accordance with
the terms as set forth herein, which plan is an amendment and restatement of the
2017 Non-Employee Director Compensation Plan.
Section 1Interpretation
1.1 Purposes
The purposes of the Plan are:
(a)to develop a mechanism to compensate Non-Employee Directors for their
services to the Company; and
(b)to provide a financial incentive that will help the Company to attract and
retain highly qualified individuals to serve as Non-Employee Directors of the
Company.
1.2 Definitions
Wherever used in the Plan, unless otherwise defined, the following terms shall
have the meanings set forth below:
(a) “Affiliate” means a subsidiary, division or affiliate of the Company, as
determined in accordance with Section 414(b), (c) or (m) of the Code.
(b) “Award Agreement” means an award agreement by and between a Non-Employee
Director and the Company, entered into pursuant to the terms of the Omnibus
Incentive Plan.

1

--------------------------------------------------------------------------------





(c) “Audit Committee” means the Audit Committee of the Board of Directors.
(d) “Board” or “Board of Directors” means those individuals who serve from time
to time as the Board of Directors of the Company.
(e) “Change in Control” has the meaning given to it in the Omnibus Incentive
Plan.
(f) “Code” means the United States Internal Revenue Code of 1986, as amended.
(g) “Committee” means the committee of the Board of Directors to which the Board
of Directors has delegated power to act under or pursuant to the provisions of
the Plan, initially the Compensation Committee.
(h) “Committee Chair” means the individual who chairs a committee or a
sub-committee of the Board to which the Board has delegated authority with
respect to certain functions, including the Audit Committee, the Compensation
Committee, Corporate Governance Committee and the Finance and Capital Planning
Committee and any other committee or sub-committee established by the Board.
(i) “Compensation Committee” means the Compensation Committee of the Board of
Directors.
(j) “Company” means Under Armour, Inc., a Maryland corporation, and any
successor to all or substantially all of its assets or business.
(k) “Disability” has the meaning given to it in the Omnibus Incentive Plan.
(l) “Deferred Stock Unit” means an interest credited under the DSU Plan. Each
DSU represents the Company’s obligation to issue one share of common stock in
accordance with the terms of the DSU Plan.
(m) “DSU Plan” means the Under Armour, Inc. 2006 Non-Employee Directors Deferred
Stock Unit Plan, as amended and restated from time to time.
(n) “Effective Date” of the Plan is January 1, 2019.
(o) “Finance and Capital Planning Committee” means the Finance and Capital
Planning Committee of the Board of Directors.
(p) “Grant Date” means the date of an annual shareholder meeting; provided
however, that with respect to an Initial Restricted Stock Unit Grant made to a
Non-Employee Director in accordance with Section 4.1 below, “Grant Date” means
the first day of the month coincident with or next following the date the
Non-Employee Director commences Board service.

2

--------------------------------------------------------------------------------





(q) “Initial Restricted Stock Unit Grant” means an equity grant made under
Section 4.1 of this Plan.
(r) “Lead Director” Independent Director appointed by the Board to act as
liaison between Directors, CEO and other members of Management.
(s) “Corporate Governance Committee” means the Corporate Governance Committee of
the Board of Directors.
(t) “Non-Employee Director” means a member of the Board of Directors who is not
an employee of the Company or any Affiliate of the Company.
(u) “Omnibus Incentive Plan” means the Under Armour, Inc. 2005 Omnibus Long-Term
Incentive Plan, as amended and restated from time to time.
(v) “Plan” means this Under Armour, Inc. 2019 Non-Employee Director Compensation
Plan, as amended and restated from time to time.
(w) “Plan Year” means the twelve month period beginning on January 1 and ending
on December 31 of each year.
(x) “RSU” means a restricted stock unit granted under the Omnibus Incentive
Plan.
(y) “Quarter” means each Company fiscal calendar quarter, which begins on
January 1, April 1, July 1, and October 1 of each year.
(z) “Separation from Service” or “Separate from Service” means a Non-Employee
Director ceasing to be a member of the Board for any reason, determined in
accordance with Code Section 409A and the guidance issued thereunder, including
Proposed Treas. Reg. Section 1.409A-1(h) (or any successor rule or regulation
thereto).
Section 2 Eligibility
Each Non-Employee Director shall be eligible to participate in the Plan on the
date he or she is first appointed or nominated to the Board, in accordance with
its terms.
Section 3 Compensation
3.1 Annual Retainer
(a) Subject to the other provisions of this Plan, each Non-Employee Director
shall receive an annual retainer of Seventy-Five Thousand Dollars ($75,000) in
installments of Eighteen Thousand Seven Hundred Fifty Dollars ($18,750) each
Quarter, paid in arrears.

3

--------------------------------------------------------------------------------





(b) Non-Employee Directors who Separate from Service during a Quarter shall
receive a pro-rata payment for that Quarter based on the number of days of
service as a Board member in the Quarter.
(c) A Non-Employee Director may elect to defer all of the value of the Annual
Retainer as DSUs under the DSU Plan, in accordance with its terms.
3.2 Annual Retainer for Lead Director
(a) The Lead Directors shall receive an annual retainer of Seventy-Five Thousand
Dollars ($75,000) in installments of Eighteen-Thousand Seven Hundred and Fifty
Dollars ($18,750) each Quarter, paid in arrears.
(b) Lead Director may elect to defer all of the value of the Annual Retainer for
Lead Director as DSUs under the DSU Plan, in accordance with its terms.
3.3 Expenses
  Each Non-Employee Director shall be reimbursed for his or her reasonable
expenses incurred for attending meetings and otherwise acting on the Company’s
behalf. To the extent that any reimbursement under the Plan provides for a
“deferral of compensation” within the meaning of Section 409A of the Code, (i)
the amount eligible for reimbursement in one calendar year may not affect the
amount eligible for reimbursement in any other calendar year, (ii) the right to
reimbursement is not subject to liquidation or exchange for another benefit, and
(iii) any such reimbursement of an expense must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred
3.4 Committee Chairs
(a) In addition to fees otherwise paid hereunder, each Committee Chair shall be
paid a Committee Chair annual retainer, as follows:

Committee ChairAnnual RetainerAudit Committee$20,000 Compensation
Committee$17,500 Corporate Governance Committee$15,000 Finance and Capital
Planning Committee$15,000 




4

--------------------------------------------------------------------------------





(b) Whether the Committee Chair of an additional committee or sub-committee
established by the Board is entitled to a Committee Chair annual retainer, and
the amount of such retainer, if any, shall be determined by the Board, solely in
its discretion.
(c) Committee Chair annual retainer fees shall be paid in equal Quarterly
payments, in arrears, and subject to the rules set forth at Section 3.1 (b)
above.
(d) A Non-Employee Director may elect to defer all of the value of the Committee
Chair annual retainer as DSUs under the DSU Plan, in accordance with its terms.
3.5 Committee Member Fees
(a) In addition to fees otherwise paid hereunder, each Non-Employee Director
serving as a member of the Audit Committee, Compensation Committee, Corporate
Governance Committee or Finance and Capital Planning Committee (other than a
Committee Chair) shall be paid a Committee member annual retainer per Committee
of Ten Thousand Dollars ($10,000).
(b) Whether the Committee member of an additional committee or sub-committee
established by the Board is entitled to a Committee member annual retainer, and
the amount of such retainer, if any, shall be determined by the Board, solely in
its discretion.
(c) Committee member annual retainer fees shall be paid in equal Quarterly
payments, in arrears, and subject to the rules set forth at Section 3.1 (b)
above.
(d) A Non-Employee Director may elect to defer all of the value of the Committee
Member annual retainer as DSUs under the DSU Plan, in accordance with its terms.
Section 4 Equity Grants
4.1 Initial Restricted Stock Unit Grant
(a) On the Grant Date applicable to Initial Restricted Stock Unit Grants, each
new Non-Employee Director shall be granted an RSU with an equivalent value as of
the Grant Date of One Hundred Thousand Dollars ($100,000).


(b) RSUs will be granted under and pursuant to the terms of the Omnibus
Incentive Plan and subject to the terms of an Award Agreement by and between
each Non-Employee Director and the Company. Each RSU shall vest 1/3rd annually
while the Non-Employee Director continues to serve as a Board member, starting
with the first anniversary of the Grant Date. Upon vesting, each RSU shall be
settled in the form of a DSU, and shall be deferred in accordance with the terms
of the
5

--------------------------------------------------------------------------------





DSU Plan. DSU interests shall be settled in the form of Company stock on the
date that is six (6) months from the date the Board member incurs a Separation
from Service and otherwise in accordance with Section 4 of the DSU Plan.


(c) Non-Employee Directors who are Board Members on the Effective Date are not
eligible for this RSU grant.


4.2 Annual Restricted Stock Unit Grant
Each Non-Employee Director who serves as a Board Member at the close of each
annual shareholder meeting of the Company shall be awarded the number of RSUs
equivalent in value as of the Grant Date to One Hundred Fifty Thousand Dollars
($150,000). Annual RSUs shall 100% vest on the date of the next shareholder
meeting following the Grant Date, if the Non-Employee Director is a Board member
at that time. Upon vesting, each RSU shall be immediately settled in the form of
a DSU, and shall be deferred in accordance with the terms of the DSU Plan. DSU
interests shall be settled in the form of Company stock on the date that is six
(6) months from the date the Board member incurs a Separation from Service, and
otherwise in accordance with Section 4 of the DSU Plan.




4.3 Rules Applicable to Equity Grants
(a) The Board, in its discretion, shall determine whether and to what extent a
grant under this Section 4.2 to a Non-Employee Director who begins service as a
Board member other than at an annual shareholders meeting shall be prorated for
the first year of Board service.


(b) Notwithstanding anything contained herein to the contrary, all grants under
this Section 4 shall 100% vest upon the death or Disability of a Non-Employee
Director, or upon a Change in Control. Upon vesting pursuant to this Section
4.3(b), RSUs shall be settled in the form of shares of Company common stock
(with fractional shares settled in cash), issued directly to the Non-Employee
Director or his beneficiary, and shall not be settled as DSUs in the DSU Plan.


Section 5 General
5.1 Successors and Assigns
The Plan shall be binding on the Company and its successors and assigns and each
Non-Employee Director and his or her heirs and legal representatives and on any
receiver or trustee in bankruptcy or representative of creditors of the Company
or Non-Employee Director, as the case may be.

6

--------------------------------------------------------------------------------





5.2 Amendment or Termination of the Plan
The Board shall have the right and power at any time and from time to time to
amend the Plan in whole or in part and at any time to terminate the Plan;
provided, however, that an amendment to the Plan may be conditioned on the
approval of the shareholders of the Company if and to the extent the Board
determines that such approval is necessary or appropriate. No termination,
amendment, or modification of the Plan shall adversely affect in any material
way any award previously granted under the Plan, without the written consent of
the affected Non-Employee Director.
5.3 Limitations on Rights of Non-Employee Directors
(a) Any and all of the rights of the Non-Employee Directors respecting payments
under the Plan shall not be transferable or assignable other than by will or the
laws of descent and distribution, nor shall they be pledged, encumbered or
charged, and any attempt to do so shall be void.
(b) Any liability of the Company to any Non-Employee Director with respect to
receipt of payment under this Plan shall be based solely upon contractual
obligations created by the Plan. Neither the Committee nor the Board shall be
liable for any actions taken in accordance with the terms of the Plan.
5.4 Compliance with Law
The obligations of the Company with respect to payments hereunder are subject to
compliance with all applicable laws and regulations. In connection with the
Plan, each Non-Employee Director shall comply with all applicable laws and
regulations and shall furnish the Company with any and all information and
undertakings as may be required to ensure compliance therewith.
5.5 Governing Law
The Plan shall be governed by and construed in accordance with the laws of
Maryland. The Plan is also intended to comply with the requirements of section
409A of the Code, to the extent such section applies, and to the extent
applicable, this Plan shall be interpreted in a manner consistent with that
intent.
5.6 Administration
The Committee shall have complete discretionary authority and power to (i)
construe, interpret and administer the Plan and any agreement or instrument
entered into under the Plan, (ii) establish, amend and rescind any rules and
regulations relating to the Plan, (iii) make any other determinations that the
Committee deems necessary or desirable for the administration of the Plan,
including without limitation decisions regarding eligibility to participate and
the amount and value of any payment, and (iv) delegate to other persons any
duties and
7

--------------------------------------------------------------------------------





responsibilities relating to the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency or
ambiguity in the Plan in the manner and to the extent the Committee deems, in
its sole and absolute discretion, necessary or desirable. No member of the
Committee shall be liable for any action or determination made in good faith.
Any decision of the Committee with respect to the administration and
interpretation of the Plan shall be binding and conclusive for all purposes and
on all persons, including the Company, all Non-Employee Directors and any other
person claiming an entitlement or benefit through any Non-Employee Director. All
expenses of administration of the Plan shall be borne by the Company.
8